Title: To James Madison from James Monroe, 18 January 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          washington Jany. 18. 1824
        
        The bearer Richard H. Lee, a grand son of the revolutionary character of that name, will have the pleasure to present to you this letter. He has been employed in writing the biography of his ancestor, and has thought, as you were an active party to many of the great events of that important

epoch, & well acquainted with all, that you might be able, & would give him, very useful information, in the execution of his work. It is with a view to that object, that I give him this introduction to your kind attention. With great respect & sincere regard I am dear Sir yours
        
          James Monroe
        
      